DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on March 31, 2022.

Election/Restrictions
Claim 21 remains as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 31, 2021.
It is noted that Claim 7 has been rejoined with Claim 1, as Claim 1 was generic to Species I-A and I-B [see Restriction Requirement dated June 14, 2021, page 4].  Claim 1 overcomes the prior art for the reasons noted below and the amendment to Claim 1 is generic to both Species I-A and I-B.

Claim Objections
Claims 2 and 8 through 10 are objected to because of the following informalities.
The following changes are necessary to correct minor informalities with the claim language by ensuring that latter recited terms or phrases are consistent with earlier recited terms or phrases, throughout all of the claims.  In no way do these suggested changes affect the scope of the claimed invention.
In Claim 2, “it” (line 2) should be changed to –the piezoelectric material--.
In Claim 8, “stacking step” (line 2) should be changed to –of the second layer on to the first layer--.
In Claim 9, “forming a second” (line 2) should be changed to –forming the second--;  “the same” (line 6) should be changed to –a same--; “applying conductive” (line 7) should be changed to –applying the conductive--; “the same” (line 8) should be changed to –a same--; and “the wafer” (line 8) should be changed to –a wafer--.
In Claim 10, “applying conductive” (line 2) should be changed to –applying the conductive--.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
The rejections under 35 U.S.C. 112b and 103 in the previous office action have been withdrawn in light of the amendments to the claims.  The applicants’ remarks [pages 6 to 11 of the submission] are fully incorporated by reference herein.
Accordingly, Claims 1 through 10 have been allowed. 

NOTE:  A telephone call was made to MARIA S. SWIATEK, Attorney of Record, on May 24, 2022 to request a telephone interview and resolve the above issues with an Examiner’s amendment.  However, the telephone call did not result in scheduling any such interview.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature IEEE Publication to Chen et al, entitled “Preparation and Characteristics of PBNN Multilayer Piezoelectric Actuator”, discloses a manufacturing process for a multilayer piezoelectric actuator using wafers (page 1062).

Conclusion
This application is in condition for allowance except for the following formal matters: 
To correct the minor informalities with the claims as previously expressed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896